Citation Nr: 0701777	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to March 
1977 and from March 1980 to June 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In March 2006 this matter was remanded by the Board for 
hospital records and a VA hypertension examination, both of 
which are necessary in order to decide the veteran's claim.  
In April 2006 the RO mailed a letter to the veteran, asking 
him to complete VA Form 21-4142, Authorization and Consent to 
Release Information, in order to obtain the hospital records 
in compliance with the remand.  A May 2006 document indicates 
the mail was returned as undeliverable.  The Board observes 
that a copy of this letter was not sent to the veteran's 
attorney, Clark Evans, Esquire, but to Disabled American 
Veterans.  Disabled American Veterans has not represented the 
veteran since 2001.  The release request must be sent to the 
veteran's attorney, Clark Evans.

In addition, pursuant to the remand, a VA examination was 
scheduled for July 2006.  The claims file indicates that the 
veteran failed to appear for this examination.  Of note, in 
the August 2006 Supplemental Statement of the Case the RO 
appears to confuse this July 2006 failure to appear with a 
July 2005 VA examination in which the veteran did not stay to 
complete the exam.  The veteran did not fail to complete an 
examination in July 2006, rather, he did not appear at all 
because again, it appears he did not receive notice of the 
examination date.  In August 2006 notice was sent to the 
veteran at the same address from which the release request 
had been returned as undeliverable. The file does not 
indicate that notice of the examination was sent to the 
veteran's attorney, Clark Evans.  These lack of appropriate 
notifications indicates a failure of VA's "duty to notify" 
and "duty to assist" obligations.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Contact the veteran's attorney, Clark 
Evans, Esquire, and obtain both his and 
the veteran's current mailing addresses.  
Ask the veteran and his attorney to 
provide updated contact information 
whenever relevant in the future.   	

2.  After obtaining any necessary release 
from the veteran, request records of 
hospitalizations from January 1, 2003, to 
December 31, 2003, from Sparks Regional 
Medical Center in Fort Smith, Arkansas.  
(The veteran has reported that he was 
hospitalized in 2003 for two days for 
management of his blood pressure.)  Mail 
copies of the release request to both the 
veteran and his attorney, Clark Evans.

3.  Provide a VA hypertension examination 
to the veteran in order to assist in 
evaluating the severity of the veteran's 
service-connected hypertension.  Mail 
notice of the examination to both the 
veteran and his attorney, Clark Evans.

The claims folder, including the report 
of a May 2003 VA hypertension 
examination, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.
Even though the diagnosis of hypertension 
has already been established, blood 
pressure readings must be taken two or 
more times per day on at least three 
different days.  Provide an opinion as to 
whether diastolic pressures are 
predominantly 130 or more or 120 or more.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

